Citation Nr: 1317206	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  08-33 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

2. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active military service from February 1969 to September 1970.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from June and November 2007 rating decisions issued by the RO. In the June 2007 rating decision, the RO granted service connection for PTSD and assigned a 30 percent rating effective from May 24, 2004.

In a September 2008 rating decision, the RO increased the rating for the Veteran's PTSD from 30 to 50 percent effective from May 24, 2004. As a higher schedular rating for the PTSD is possible, this issue remains before the Board on appeal and has been characterized as noted on the title page. See AB v. Brown, 6 Vet. App. 35 (1993).   

In March 2010, the Board, the Board remanded the claims for further development. The development requested has been completed and the claims on appeal have been returned to the Board for adjudication.

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim. Pertinent records from the Virtual VA electronic claims file will be discussed herein below.

The issue of whether the Veteran is entitled to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

PTSD has most nearly approximated occupational and social impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for the assignment of a 70 percent rating for the service-connected PTSD are met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing. 38 C.F.R. § 3.159(b) (2012). In rating cases, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. See Pelegrini, 18 Vet. App. at 121.

In this case, in an August 2004 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection for PTSD, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA. An April 2006 letter advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations. However, as this appeal stems from the initial grant of service connection for PTSD, the notice letters did not contain an explanation of the general rating criteria relevant to his PTSD.

The September 2008 Statement of the Case (SOC) and a November 2008 letter set forth applicable criteria for ratings for PTSD. After issuance of the September 2008 SOC and November 2008 letter, and opportunity for the Veteran to respond, the March 2011 Supplemental SOC (SSOC) reflects readjudication of the claims. 

Most recently, the February 2013 SSOC reflects readjudication of the claims. Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran. Specifically, the information and evidence that have been associated with the claims file include the VA treatment records and examination reports and private treatment records.    

The VCAA provisions have been considered and complied with. The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence. 

The Veteran was an active participant in the claims process by providing evidence and argument and presenting for VA examinations. 

Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so. Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran. 

Therefore, any such error is harmless and does not prohibit consideration of these matters on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Laws and Regulations

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).   

Here, the disability has not significantly changed and a uniform evaluation is warranted.

The initial rating for the Veteran's PTSD has been assigned pursuant to Diagnostic Code 9411. However, the actual criteria for rating the Veteran's disability are set forth in a General Rating Formula for evaluating psychiatric disabilities other than eating disorders. See 38 C.F.R. § 4.130.

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness." 

GAF scores between 41 and 50 reflect serious symptoms, (e.g. suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning, (e.g., no friends, unable to keep a job). GAF scores between 51 and 60 reflect moderate symptoms, (that is, flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, contacts with peers or co- workers).

There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995). However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).  


Analysis

In this case, the Board concludes that the symptoms of the Veteran's PTSD have most nearly approximated occupational and social impairment with deficiencies in most areas.

A March 2006 VA mental health triage intake record reflects that the Veteran was having sporadic dreams and nightmares about his combat experiences in Vietnam. The Veteran complained that he got 3-4 hours of sleep per night (and some during the day), had angry outbursts, was very guarded (almost paranoid), isolated himself, had an exaggerated startle response, experienced flashbacks and avoided stimuli of his experiences. The Veteran reported that he felt sad and depressed most of the day on a daily basis. He was anxious, jittery, very irritable, snappy, lacked motivation and was tired and exhausted most of the time.

He had been married for 32 years and had two children (and several grandchildren).  His relationship suffered due to his PTSD and depression and this caused a lot of stress for his wife.

After service, he worked in a textile mill and then in heating and air conditioning. He was unemployed due to a back operation. He was a recovering alcoholic and had not taken a drink in 15 years.  

He had been prescribed Citalopram but ran out and did not reorder. On Citalopram, he felt less depressed, less nervous and slept better.

Objectively, he appeared neat and clean and made fair eye contact. His verbalization was slow and hesitant and his mood was sad and depressed. He was alert; his concentration was fair; and, his memory (recent and remote) was good. He had no suicidal/homicidal ideation or plan. The examiner indicated that the Veteran was a candidate for outpatient treatment.

An April 2006 mental health treatment record reflects that when the Veteran was non compliant with his prescription for Citalopram, he had dreams and nightmares, experienced more irritability and was quicker to anger. He was encouraged to take his medication with regularity.

A May 2007 report of VA examination reflects the Veteran's complaint of PTSD symptoms such as nightmares, night sweats, sleep disturbance, intrusive thoughts, avoidant behavior, social isolation, irritability and verbal aggression with others. He was prescribed Citalopram but was not fully compliant with his medication because of the adverse side effects.

He had experienced suicidal and homicidal ideation but had no plan or intent to harm himself or others. There had been no significant remission in his symptoms.

Subsequent to his military service, the Veteran reported that he worked as a cloth grader and also a heating and air conditioning technician.  He was forced to give up his employment due to a back injury and subsequent surgery. He stated that he was able to be employed in his job for a long time because he worked mostly on his own.

He lived with his wife of 32 years and they had two adult children and three grandchildren. He reported a history of excessive drinking to manage his PTSD symptoms but had been sober since the early 1990s.  He did not use drugs.

On mental status evaluation, he was appropriately dressed and groomed. His speech was clear, coherent and goal-directed. He was alert and oriented to time, place and person. His speech was slow and there was psychomotor retardation evident on both speech and movements.

He made poor eye contact and was tearful throughout the examination. Short-term memory, concentration and long-term memory were within normal limits. His fund of information and level of intelligence was average. There was no evidence of any perceptual or thought disorder.

The examining psychologist reported that the Veteran's symptoms were consistent with a diagnosis of PTSD and assigned the Veteran a GAF score of 55.

An August 2007 mental health treatment record reflects the Veteran's complaint of increased irritability, depression and insomnia. He reported that he had at least three panic attacks since June.

Mental status examination showed that he was alert, attentive and oriented. He appeared cooperative and reasonable and his grooming was appropriate. His speech was normal. His affect was flat and his mood was depressed. He had no perceptual disturbance or disturbance of thought content and thought process was normal and coherent. His insight and judgment were good and his memory was intact. The examining social worker assigned a GAF score of 50.

An August 2008 report of VA examination reflects the Veteran's report that individual and group counseling provided him support to understand and cope with his PTSD and he felt the counseling had helped him.

He reported that he last worked in 2003 as a HVAC technician. Back problems forced him out of a job. However, he did report that he was having some problems on the job before the onset of the back problems. 

He worked alone because of his irritability and trouble getting along with other co-workers. Additionally, he had problems with concentration. He reported that he had not looked for work since 2003 because he felt his age, physical and psychological problems would be a hindrance to his employment.

He reported that he had been married for 34 years and had a son, daughter and four grandchildren. Reportedly, he had a fairly good relationship with his wife; she was tolerant and supportive. Intermittently he was irritable and withdrew but on a whole that got along "okay" together.

He was close to his children and grandchildren but was previously afraid to be alone with his grandchildren because of his PTSD symptoms and irritability. He still became irritable after spending time with them but now knew how to cope with it better. He denied having close friends and reported that he had only one or two casual friends. He attended church once per week and did housework.

Mental status examination showed that he was alert, oriented and attentive. His mood appeared to be dysphoric and his affect was constricted. His speech was normal but there was some evidence of psychomotor agitation.

His eye contact was fair and he was cooperative and pleasant and his thought process was logical and coherent. Thought content was devoid of any current auditory or visual hallucinations. There was no evidence of delusional content and he denied suicidal or homicidal ideation (and history of intent or plan). 

His memory was mildly impaired and he was unable to concentrate well enough to spell "world" backwards. He was able to interpret a proverb; his intelligence was average; and, he had fair insight into his current condition.

The examining psychologist assigned a GAF score of 53 and concluded that the Veteran described moderate to considerable symptoms associated with his PTSD and related major depressive disorder (noting the Veteran's description of reported symptoms). In terms of social adaptability and interactions, the examining psychologist concluded that the Veteran was moderately to considerably impaired. The Veteran was moderately to considerably impaired in his ability to maintain employment and perform job duties in a reliable, flexible and efficient manner.

Overall, the psychologist estimated the Veteran's level of disability associated with his PTSD to be in the moderate to considerable range. The psychologist explained that the Veteran would have moderate to considerable difficulty with physical or sedentary employment due to his problems with irritability, dealing with others and coping with pressure.

September 2008 to December 2008 treatment records document the Veteran's participation in group therapy.

A July 2010 report of VA examination reflects the Veteran's reported history remained wholly unchanged from previous examinations. He had found a job, working 20 hours per week transporting patients to scheduled appointments. He had some conflict with some of the patients and had not been employed by the company in one and a half years.

He had been married for 35 years and had two adult children and four grandchildren. He described the relationship with his wife as fair, reporting that he could be irritable and withdrawn with her. His relationship with his children and grandchildren was described as fair and he reported that he saw them about once every two months and talked to them about once per week. He was close to one of his brothers and had one close friend whom he saw once or twice per month.

He spent most of his time alone. Sometimes he would read his bible, plant flowers in pots or cook. He tried to attend church once per week.

Mental status examination showed the Veteran was alert, oriented and attentive. His mood was depressed and his affect was constricted. His speech was somewhat slow and there was evidence of psychomotor retardation. 

Eye contact was fair and the Veteran was cooperative with the examiner. Thought process was logical and coherent and thought content was devoid of current auditory or visual hallucinations and there was no evidence of delusional content. He denied current suicidal or homicidal ideation or history of intent or plan.

His memory was intact and he offered a fair interpretation of a proverb. He was not able to concentrate well enough to spell "world" backwards. His intelligence was average and he had fair insight.

The examining psychologist assigned a GAF score of 52. The psychologist concluded that the Veteran was exhibiting considerable symptoms associated with PTSD (noting the Veteran's description of reported symptoms). In terms of his social adaptability and interaction with others, the psychologist concluded that the Veteran appeared to be moderately to considerably impaired.

The psychologist concluded that the Veteran was moderately to considerably impaired in his ability to maintain employment and perform job duties in a reliable, flexible and efficient manner. Overall, the psychologist estimated that the Veteran's level of disability, associated with his PTSD, to be in the moderate to considerable range.

In an August 2010 addendum, the examining psychologist further explained her conclusions from the July 2010 VA examination with respect to the Veteran's employability. The psychologist explained that the Veteran's PTSD, alone, did not render him unable to secure and follow a substantially gainful occupation. Rather, as stated previously, his PTSD resulted in moderate to considerable difficulty with respect to the Veteran's ability to maintain gainful employment. 

An April 2011 VA mental health treatment note documents the Veteran's report of continued guilty feelings associated with his service in Vietnam that produced sadness and depression that he could not seem to get over. The Veteran hoped to find the "drive" to begin attending group therapy sessions again. His relationship with his wife had improved; she was a major support person for him.

Mental status examination showed the Veteran was alert. His mood was subdued and his affect was mildly constricted. His speech was spontaneous and his thoughts were linear and goal-directed. He had decreased energy; his sleep was poor and fragmented; and, his interest in activities had decreased (he did not attend church on Easter Sunday). He had no suicidal or homicidal ideation, plan or intent and there was no evidence of psychotic or delusional thought.

The examining social worker assigned a GAF score of 49 and scheduled the Veteran for psychotherapy services.

A June 2011 VA mental health outpatient note documents the Veteran's complaint of anxiety. He continued to exhibit PTSD symptoms such as avoidant behavior, hyperarousal and re-experiencing.

He had guilt/shame over his behavior towards children in Vietnam and feared that he might harm other children. He had never harmed a child outside of the context of war but reported that it was more than noise associated with children that triggered his anxiety.

Mental status examination showed that he was well groomed with good hygiene. He was engaging and cooperative and his speech was normal. His mood was dysthymic and anxious and his affect was congruent with his mood. He had no suicidal or homicidal ideation, intent or plan and denied having hallucinations or delusions.

His thought processes were logical and goal-directed; his memory was intact; and, he was oriented. Both judgment and insight were poor.

The examining psychologist assigned a GAF score of 47 and reviewed with the Veteran techniques for coping with PTSD symptoms.

A January 2013 report of VA examination reflects the Veteran's report of PTSD symptoms such as depressed mood, anxiety, suspiciousness, panic attacks that occur weekly or less often, chronic sleep impairments, mild memory loss, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships and neglect of personal appearance and hygiene.

The examiner established that the Veteran met the criteria for a diagnosis of PTSD. The examiner assigned a GAF score of 50 and indicated that the Veteran's PTSD was productive of occupational and social impairment with reduced reliability and productivity.

Based on the above, despite his lack of most of the specific symptomatology listed in the criteria for a 70 percent rating, the evidence reasonably demonstrates that the Veteran's PTSD has been productive of symptomatology of a considerable nature, i.e., he exhibits occupational and social impairment with deficiencies in most areas. Although his wife is supportive, he is shown to be irritable and withdrawn from her. He chooses to isolate himself rather than engage in social interactions. 

Additionally, though he was able to maintain employment for 37 years prior to injury that forced an end to his employment, his employment may be a product of his employer's accommodations for him rather than his ability to make reasonable adjustments to cope with routine demands of a work setting (The employer allowed him to work alone because of his irritability and trouble getting along with other co-workers).

While the Board is aware that the March 2007 and January 2013 reports of VA examinations were indicative of PTSD of less severity, the examiner, at least in the January 2013 report of VA examination, indicated (while establishing that the Veteran met the criteria for a diagnosis of PTSD) that the Veteran's PTSD symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning. 

The Board has also considered the lay pleadings and has found the Veteran to be credible. This taken with the totality of the other evidence of record persuades the Board to conclude that the Veteran's PTSD has more nearly approximated occupational or social impairment with deficiencies in most areas. 

In finding that a 70 percent rating is warranted, the Board has not required that an exhaustive list of symptoms be met. Mauerhan v. Principi, 16 Vet. App. 436, 442-43 (2002). Rather, the Board finds the Veteran's overall disability picture reflects that the effects of his PTSD on occupational and social impairment.  The Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities. Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

The evidence does not indicate that the Veteran's PTSD caused total occupational and social impairment, particularly given the fact that the evidence noted above indicates at most severe PTSD but not total impairment, with few, if any, of the symptoms listed in the criteria for a 100 percent rating, the Board finds that a 100 percent rating is not warranted.

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point has the disability been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321.

Consideration of referral for an extraschedular rating requires a three-step inquiry. See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). The first question is whether the schedular rating adequately contemplates the Veteran's disability picture. Thun, 22 Vet. App. at 115. 

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms. 

If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's PTSD are fully contemplated by the applicable rating criteria. The Board's analysis above reflects that the symptoms, effects, and overall disability picture from the Veteran's PTSD is contemplated by the 70 percent rating, which takes account of both the individual symptoms and the overall impairment caused by the PTSD. 

Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required. In any event, the above evidence reflects that the effects of the PTSD on the Veteran's employment did not constitute marked interference with employment, i.e., beyond that contemplated by the assigned 70 percent rating. See 38 C.F.R. § 4.1 ("Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability"). 

Moreover, there is no evidence of frequent hospitalization, or indication that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards. Therefore, referral for consideration of an extraschedular rating for PTSD is not warranted. 38 C.F.R. § 3.321(b)(1).

For the foregoing reasons, the Board finds that the service-connected PTSD is shown to be productive of a disability picture that more nearly approximates the criteria warranting a 70 percent rating since the May 24, 2004 effective date for the award of service connection. 38 C.F.R. § 4.7.   



ORDER

A 70 percent rating for PTSD is granted, subject to controlling regulations governing the payment of monetary awards.


REMAND

In cases where the schedular rating is less than 100 percent, a total disability rating may be assigned when the individual is unable to secure or follow a substantially gainful occupation as the result of service-connected disability, without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  

Total disability ratings for compensation may be assigned, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Disabilities resulting from common etiology or a single accident will be considered as one disability.  Id.

The Veteran has claimed that he is unable to work due to his service- connected PTSD.  In view of the Board's favorable determination regarding the Veteran's claim for an increased rating for his PTSD effective from May 24, 2004 (date of original claim), the RO should once again address the Veteran's claim for a TDIU rating.

Accordingly, this remaining matter is REMANDED to the RO via the AMC for the following action:

After completing all indicated development, the RO should readjudicate the Veteran's claim for a TDIU rating in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a fully responsive SSOC and afforded a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


